BAKER, J.
Action of covenant. Heard on demurrer to certain pleas.
The demurrer to the third plea is sustained on the ground that said plea attempts to traverse an immaterial allegation of the declaration. The defendant may have ten days in which -to amend said plea or to file an additional plea.
As to 'the second, fourth, fifth and sixth pleas, in support of her demurrer the plaintiff urges, -first, that said pleas should conclude with a verification and not to the contrary.
After examining the pleadings it appears to the court that said pleas are not demurrable on this ground. They contain no new matter but are in substance traverses of certain allegations in the plaintiff’s declaration. In the opinion of the court issues are raised on these pleas and therefore a conclusion with a verification would be improper.
Ellis vs. Appleby, 4 R. I. 462.
The other ground urged in support ’ of the demurrer to said pleas is that they are not coextensive with or responsive to the whole of the plaintiff’s declaration.
This being an action of covenant it is necessary for the defendant to plead specially all • its defences. In the judgment of the court the matters raised by the -defendant’s pleas if supported by testimony would be decisive of the case alleged in the declaration and would be responsive to said declaration.
The demurrer to the second, fourth, fifth and sixth pleas is overruled.